        Case
4/14/2021       1:20-cv-00320-JMS-DML                  Document
                 Saeed and Little, LLP Mail - Fwd: Nieves              107-4
                                                          v. CCS - Carmel's      Filed
                                                                            Response     04/30/21
                                                                                     to Meet and Confer -Page
                                                                                                         Update 1
                                                                                                                on of 2 PageID
                                                                                                                   Discovery       #: Supplement…
                                                                                                                             Response  572


                                                                                                 Annie Alonso <annie@sllawfirm.com>



  Fwd: Nieves v. CCS - Carmel's Response to Meet and Confer - Update on Discovery
  Response Supplementation
  1 message

  Jonathan Little <jon@sllawfirm.com>                                                                        Wed, Apr 14, 2021 at 2:58 PM
  To: Annie Alonso <annie@sllawfirm.com>

                                                                             C
    ---------- Forwarded message ---------
    From: Jonathan Little <jon@sllawfirm.com>
    Date: Wed, Aug 26, 2020 at 11:02 AM
    Subject: Re: Nieves v. CCS - Carmel's Response to Meet and Confer - Update on Discovery Response Supplementation
    To: Jessica Williams Schnelker <jschnelker@cchalaw.com>, Gaby Olshemski <gaby@sllawfirm.com>, Jessica Wegg
    <jessica@sllawfirm.com>
    Cc: Libby L. Roberts <lroberts@cchalaw.com>, Kelly Cain <KCain@cchalaw.com>


    Jessica,

    Thanks for the update; please copy Jessica Wegg and Gaby from my office on all future emails about this case.

    1) Thanks for the updates re the emails - Labor Day is fine.

    2) We are preparing our motion to compel for the other items, I will send over a draft of it this week, and then let's see if
    we can avoid having to file a motion to compel documents that are largely available via APRA.

    3) Thanks for offering to draft an amended CMP - I would anticipate the following dates generally:

    All Discovery Ends: January 29

    Expert Disclosures: Our expert has met with Ms. Nieves and I can produce his report now if Carmel is then willing to
    produce their expert report within 30 days of that production. We could then conduct expert depositions prior to January
    29, 2021. At this time, we anticipate only having an expert on damages.

    Dispositive Motions: If Carmel moves for Summary Judgment on the State law claims, we will seek sanctions; however I
    understand Carmel will move for SJ on the Title IX claim - I propose that dispositive motions be filed by Feb 26, with our
    response due March 29, and Carmel's Reply Due April 9.

    Settlement Conference October/ November 2021 - that should give the Court time to rule and your carrier another year to
    hold onto their money on a case that should have been settled pre-suit. We are obviously happy to try to settle sooner
    than that.

    Trial dates: just in talking to the Court on other cases, I don't think we can realistically expect a 2021 trial date; I am
    thinking we just go ahead and ask for a date in early 2022.

    I have attached the sign Touhey release for just the index of law enforcement material.

    Thanks,
    Jon.

    On Thu, Aug 6, 2020 at 12:06 PM Jessica Williams Schnelker <jschnelker@cchalaw.com> wrote:

      Hi Jon,



      I’m sending this email to give you a brief update on Carmel’s discovery responses. I’ve memorialized our agreements in
      the attached letter concerning the expanded scope of the email communication search we are undertaking. We are in
https://mail.google.com/mail/u/1?ik=5a9494c2bb&view=pt&search=all&permthid=thread-f%3A1697043441107439843&simpl=msg-f%3A16970434411…          1/2
        Case
4/14/2021       1:20-cv-00320-JMS-DML                  Document
                 Saeed and Little, LLP Mail - Fwd: Nieves              107-4
                                                          v. CCS - Carmel's      Filed
                                                                            Response     04/30/21
                                                                                     to Meet and Confer -Page
                                                                                                         Update 2
                                                                                                                on of 2 PageID
                                                                                                                   Discovery       #: Supplement…
                                                                                                                             Response  573
      the process of pulling and reviewing those emails and marking them for production, but there are thousands. My very
      ambitious goal is to get those done before Labor Day weekend, but it may be longer than that by a few weeks
      depending on a couple of other cases that may take my time during the next few weeks. I wanted to be transparent
      about that process and keep you in the loop given the scope of the review. Since the Court is working with us on
      discovery efforts, I don’t think that timeline is an issue, but if you have questions, don’t hesitate to give me a call.



      We had also discussed with the Magistrate Judge submitting an agreed amended CMP. Were you planning on taking
      the first stab at that or would you like us to do so?



      Thanks,



      Jessica




      Jessica Williams Schnelker | Attorney

      Church Church Hittle + Antrim
      Two North Ninth Street
      Noblesville, IN 46060

      P: 317.773.2190 | F: 317.773.5320
      cchalaw.com




    --
    Jon Little
    Attorney At Law
    Saeed & Little, LLP
    #189 - 133 W Market St
    Indianapolis, IN 46204
    (812) 320-3367


    --
    Jon Little
    Attorney At Law
    Saeed & Little, LLP
    #189 - 133 W Market St
    Indianapolis, IN 46204
    (812) 320-3367

         g.nieves privacy waiver signed.pdf
         2380K




https://mail.google.com/mail/u/1?ik=5a9494c2bb&view=pt&search=all&permthid=thread-f%3A1697043441107439843&simpl=msg-f%3A16970434411…          2/2
